                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                            DOCKET NO. 3:17-cr-00066-FDW-DSC


 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 FLORENCIO APREZO-GUERRERO,                     )                     ORDER
                                                )
        Defendant.                              )
                                                )


       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release. (Doc. No. 43).

       The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have sixty (60) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       IT IS SO ORDERED.

                                    Signed: December 23, 2020




       Case 3:17-cr-00066-FDW-DSC Document 44 Filed 12/23/20 Page 1 of 1
